DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “the node” on line 11 lacks antecedent basis.  It cannot be determined if the recitation of “the node” refers to the same node as the recitation of “a control node” on line 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11 and 13-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hall et al. (USPN 6,756,839).
With respect to claim 1, a regulator circuit (Fig. 7 details of 102 disclosed in Fig. 8) comprising: 
a first transistor (106) provided between an input terminal on a power supply input side (VSUPP) and an output terminal on an output side (VREG terminal); 
a differential amplifier (102) that includes an output node connected to the first transistor (VAMP-) and that controls the first transistor on the basis of a result of comparison between a reference voltage (VREF1) and a feedback voltage (VSENSE) corresponding to an output voltage (VREG) applied to the output terminal (VREG terminal); and 
a filter (112 with 104) connected to a control node of the differential amplifier (VAMP+), the node making a differential pair with the output node (VAMP- and VAMP+ are a differential pair).  
With respect to claim 2, the regulator circuit according to claim 1, wherein the first transistor includes: 
a first gate electrode connected to the output node of the differential amplifier (gate of 106); 

 a first drain electrode connected to the output terminal (drain of 106).  
With respect to claim 3, the regulator circuit according to claim 1, wherein the filter comprises a second transistor (104 is a transistor) including: 
a second drain electrode connected to the input terminal or a first source electrode of the first transistor (drain of 104 connected to VSUPP terminal); 
a second gate electrode connected to the control node of the differential amplifier (gate connected to VAMP+); and 
a second source electrode connected to the other node with respect to a node to which the second drain electrode is connected, among the input terminal or the first source electrode of the first transistor (source of 104 connected to the source of 106).  
With respect to claim 4, the regulator circuit according to claim 1, wherein the filter reduces a phase difference (the filter, such as that of 112 will control the phase difference) and an amplitude difference between a voltage applied to a first source electrode of the first transistor and a voltage applied to a first gate electrode of the first transistor in a frequency response characteristic between the output node and the control node, and suppresses a variation of a voltage difference between the first gate electrode and the first source electrode, in the first transistor (the amplifier and 104 with 128 is operative as claimed to filter out any errors due to noise/high frequency transients, see Col. 5 lines 56-65 and Col. 6 lines 18-43).  

With respect to claim 6, the regulator circuit according to claim 5, wherein the element that changes a phase is a capacitor element (112 is a capacitor).  
With respect to claim 10, the regulator circuit according to claim 3, wherein the first source electrode of the first transistor is connected to the second source electrode of the second transistor of the filter (the sources are directly connected at 127).  
With respect to claim 11, the regulator circuit according to claim 3, wherein the first source electrode of the first transistor is connected to the second drain electrode of the second transistor of the filter (current flows from the drain to the source of 104 to node 127 connected to the source of 106.  Thus, the source of 106 is connected to the drain of 104 via the drain to source conduction path of 104).  
	Claims 13-20 are rejected for essentially the same reasons as claims 1-4.  As can be seen the circuit of Hall is constructed on a voltage regulator integrated circuit, see Col. 5 lines 35-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (USPN 6,756,839) in view of Blanken et al. (USPN 2010/0045247).
	With respect to claim 8, the phase shift element is essentially a capacitor (112) operating as a low pass filter.  As is known a parallel connected capacitor (e.g., a capacitor connected between a signal path and ground) operates as a low pass filter.  Hall et al. fails to disclose “wherein the element that changes the phase is an inductor element.”  
	Nevertheless it is old and well known to replace a capacitor connected between ground and a signal path with an inductor serially connected within the signal path, because both devices operate as a low pass filter and are art recognized equivalents.  This is further evidenced in Figs. 4 and 5 of Blanken which discloses that replacing the capacitor (CB of Fig. 4) that is connected between a signal path (from input to NB) and ground with an inductor that is connected in series to the signal path (LD o Fig. 5) such inductor and capacitor are art recognized equivalent low pass filters.
	One would have been obvious to replace the capacitor connected between ground and AMP+ with an inductor coupled between AMP+ and the gate of 104, since such devices are art recognized equivalent low pass filters.  One would have been .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (USPN 6,756,839) in view of Akimoto et al. (USPN 2015/0263163).
With respect to claim 12, Hall et al. fails to disclose the withstand voltages of the transistors.  Thus, Hall et al. fails to disclose “wherein the first transistor is a higher withstand voltage element compared to the second transistor, and the second transistor is a lower withstand voltage element compared to the first transistor.”  
However, there is a known tradeoff between the size of transistors and the level of the withstand voltage.  The larger the withstand voltage the larger the transistor must be.  This is further evidenced in paragraph 0049 of Akimoto et al.
Thus, it would have been obvious to construct the device of Hall et al. such that the first transistor has a higher with stand voltage compared to the second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of optimize breakdown voltage with respect to the size of the overall circuit.

Allowable Subject Matter
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849